               Case 1:06-cr-00199-DAD Document 44 Filed 05/08/20 Page 1 of 3


1    MCGREGOR W. SCOTT
     United States Attorney
2    JOSEPH BARTON
     Assistant United States Attorney
3
     2500 Tulare Street, Suite 4401
4
     Fresno, CA 93721
     Telephone: (559) 497-4000
5    Facsimile: (559) 497-4099

6
     Attorneys for Plaintiff
7    United States of America

8
                                      UNITED STATES DISTRICT COURT
9

10                                 EASTEREN DISTRICT OF CALIFORNIA

11

12
     UNITED STATES OF AMERICA                                )   Case No. 1:06-CR-00199
                                                             )
13                           Plaintiff,                      )   STIPULATION TO CONTINUE MAY 11,
                                                             )   2020, STATUS CONFERENCE
14
             vs.                                             )
15                                                           )   DATE: May 11, 2020
     LUIS AROLDO ZUNIGA,                                     )   TIME: 2:00 p.m.
16                                                           )   Location: #8
                             Defendant.                      )   Magistrate Judge Barbara A. McAuliffe
17
                                                             )
18

19           IT IS HEREBY STIPULATED by and between the parties, through their respective
20
     attorneys of record, that the May 11, 2020, status conference in his case may be continued until
21
     2:00 p.m. on June 29, 2020. The parties agree that the following provides good cause for the
22

23
     continuance: Defense counsel is reviewing discovery and is considering the Government’s offer

24   to resolve this case.
25
     ///
26
     ///
27
     ///
28



                                      Stipulation to Continue Status Conference; Order - 1
            Case 1:06-cr-00199-DAD Document 44 Filed 05/08/20 Page 2 of 3


1    DATED: May 7, 2020                                            By: /S/ Joe Barton
                                                                   Joe Barton
2
                                                                   Assistant United States Attorney
3

4

5
     DATED: May 7, 2020                                            By: /S/ Michael Aed
6                                                                  Attorney for the Defendant
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                           Stipulation to Continue Status Conference; Order - 2
              Case 1:06-cr-00199-DAD Document 44 Filed 05/08/20 Page 3 of 3


1    MCGREGOR W. SCOTT
     United States Attorney
2    JOSEPH BARTON
     Assistant United States Attorney
3
     2500 Tulare Street, Suite 4401
4
     Fresno, CA 93721
     Telephone: (559) 497-4000
5    Facsimile: (559) 497-4099

6
     Attorneys for Plaintiff
7    United States of America

8                            IN THE UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                                CASE NO. 1:06-CR-00199
12                                                            ORDER
                                  Plaintiff,
13
                           v.
14
     LUIS AROLDO ZUNIGA,
15
                                 Defendant.
16

17

18
                                                     ORDER
19

20
            Upon the Parties’ stipulation to continue the May 11, 2020, status conference in this case,
21
     and for good cause shown, the status conference is continued until June 29, 2020, at 2:00 p.m.
22
     before Magistrate Judge Stanley A. Boone.
23

24

25   IT IS SO ORDERED.
26
        Dated:    May 8, 2020                                       /s/ Barbara         A. McAuliffe   _
27
                                                            UNITED STATES MAGISTRATE JUDGE
28



                                 Stipulation to Continue Status Conference; Order - 3
